PRATT, Senior Judge
(concurring):
I concur with the lead opinion in all respects, but take this opportunity to discuss a recurring problem with the inappropriate use of conditional guilty pleas. This case presents two distinct problem areas.
First, as duly noted by the staff judge advocate in his post-trial recommendation to the convening authority, neither the accused’s offer to conditionally plead guilty nor the government’s consent thereto was reduced to writing as called for by R.C.M. 910(a)(2) and Air Force Regulation 111-1, Military Justice Guide, para. 12-8c (30 Sep 1988). The requirement that the agreement (offer and acceptance) be in *523writing insures that there is a clear understanding, by both the accused and the government, of exactly what the guilty plea is conditioned upon and, in turn, enables the government and the military judge to make thoughtful, reasoned determinations of the propriety of consenting to and approving the plea, respectively, under those conditions. Were the lack of a writing to result in a material ambiguity, we might be called upon to vacate the plea. See United States v. Wong Ching Hing, 867 F.2d 754 (2d Cir.1989). We choose not to apply that sanction here inasmuch as the record makes sufficiently clear the agreement of the parties:
MJ: Now as indicated, your counsel has entered these pleas on the condition that the motions to suppress and produce documents are preserved, and the government has accepted that. So you do not waive those motions. Do you understand this?
ACC: I understand.
Where, as here, the record clearly reflects both the conditional terms of the plea and that both the government and the military judge, in addition to the accused, agreed thereto, the absence of a separate written agreement does not foreclose recognition of the conditional plea. United States v. Yasak, 884 F.2d 996 (7th Cir.1989). However, we urge trial participants to heed the above-cited requirement of the Manual for Courts-Martial and the regulation calling for written evidence of the agreement authorizing conditional pleas. We warn that failure to comply with this requirement could result in a finding that the plea was improvident. See United States v. McLaren, 34 M.J. 926 (A.F.C.M.R.1992).
The second, and more troublesome, problem presented by this case is that the government has consented to a conditional guilty plea on an issue—the discovery issue—which is not case-dispositive. We have in the past warned staff judge advocates and military judges about accepting conditional pleas in such situations, because to do so invites piecemeal appeals, appellate confusion, and possible advisory opinions on moot issues. United States v. Phillips, 32 MJ. 955 (A.F.C.M.R.1991). The purpose of a conditional guilty plea is to conserve judicial and government resources by dispensing with a fully litigated trial when the only real issue is determined in a pretrial motion. Analysis, MCM, United States, 1984, Appendix 21, R.C.M. 910(a), p. A21-52. Yet this purpose is only accomplished when military judges and staff judge advocates insure that such pleas are only permitted when the issue preserved for appeal is case-dispositive. See United States v. Wong Ching Hing, supra; United States v. Burns, 684 F.2d 1066 (2nd Cir.1982), cert. denied, 459 U.S. 1174, 103 S.Ct. 823, 74 L.Ed.2d 1019 (1983).
The advisory committee note on the corollary Fed.R.Crim.P. 11(a)(2) explains:
As for consent by the government, it will ensure that conditional pleas will be allowed only when the decision of the court of appeals will dispose of the ease either by allowing the pleas to stand or by such action as compelling dismissal of the indictment or suppressing essential evidence. Absent such circumstances, the conditional plea might only serve to postpone the trial and require the government to try the case after substantial delay, during which time witnesses may be lost, memories dimmed, and the offense grown so stale as to lose jury appeal. The government is in a unique position to determine whether the matter at issue would be case-dispositive, and, as a party to the litigation, should have an absolute right to refuse to consent to potentially prejudicial delay.
Notes of the Advisory Committee on Rules, reprinted at 18 U.S.C.A., Rule 11, p. 359, 360. In this case, discussion on the record makes it abundantly clear that the accused’s plea was conditioned on both his motion to suppress the cocaine bindle and resultant lab report and his motion to compel discovery of the nanogram level of two negative urinalyses. Preservation of the first motion was appropriate inasmuch as successful suppression of the evidence would have been case-dispositive. The second motion, on the other hand, fell far short of being case-dispositive; indeed, it sought the discovery of information which *524would have had very limited, if any, relevance on the issue of the accused’s guilt of possessing cocaine. Yet, had the appellant prevailed on this latter appellate issue, he would have been entitled, in accordance with R.C.M. 910(a)(2), to withdraw his guilty plea and proceed belatedly with a contested trial, despite the fact that the discovered information might very well have played no role whatsoever in the trial of the case (or in a potential “retrial”).
Once again, we encourage the various trial participants to insure that conditional pleas are used properly, both procedurally and substantively. Inappropriate use of this special plea undermines the very purpose it is designed to serve.